Exhibit 10.29

 

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement is entered into as of May
30, 2003 (the “Amendment”), by and between COMERICA BANK-CALIFORNIA (“Bank”) and
SEEBEYOND TECHNOLOGY CORPORATION (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 4, 2000, as amended by that certain Amendment to Loan and
Security Agreement dated as of June 10, 2001, that certain Second Amendment to
Loan and Security Agreement dated as of October 31, 2001, that certain Third
Amendment to Loan and Security Agreement dated as of August 7, 2002, that
certain Fourth Amendment to Loan and Security Agreement dated as of December 24,
2002, and that certain Fifth Amendment to Loan and Security Agreement dated as
of March 26, 2003, as amended from time to time (the “Agreement”).  The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Certain defined terms in Section 1 of the Agreement hereby are
amended as follows:

 

“Revolving Maturity Date” means May 31, 2004.

 

2.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.

 

3.             Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

4.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

5.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           a renewal fee in the amount of Eighteen Thousand Seven Hundred
Fifty Dollars ($18,750);

 

(c)           an Affirmation of Security Agreement and Guaranty, executed by
each of Borrower’s subsidiaries, in substantially the forms attached hereto;

 

(d)           an amount equal to all Bank Expenses incurred to date; and

 

(e)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

By:

/s/ Barry Plaga

 

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

COMERICA BANK-CALIFORNIA

 

 

 

By:

/s/ Bonnie Kehe

 

 

 

 

 

Title:

Senior Vice President

 

 

2

--------------------------------------------------------------------------------